IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,526-01


                    EX PARTE EARL DAVIS WILLIAMS, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 16CR-077-1 IN THE 349TH DISTRICT COURT
                             FROM HOUSTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated assault on a public servant, one count of unlawful possession of a firearm by a felon, and

one count of evading arrest. He was sentenced to fifty-five years on the aggravated assault counts,

ten years on the possession of a firearm count, and seven years on the evading arrest count. The

Twelfth Court of Appeals affirmed his conviction. Williams v. State, No. 12-16-00325-CR (Tex.

App.—Tyler June 29, 2018)(not designated for publication).

        Applicant contends that he was denied due process and denied his right to file a petition for
                                                                                                        2

discretionary review when retained counsel filed a motion for extension of time to file in the wrong

cause number. This Court granted an extension of time to file the petition for discretionary review

on July 16, 2018. At that time, the Court stated that no further extensions would be entertained.

When no petition was filed on the due date, the mandate issued in Applicant’s appeal.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel inadvertently filed a

motion for extension of time in the wrong cause number. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-16-00325-

CR that affirmed conviction in Cause No. 16CR-077 from the 349th District Court of Houston

County. Applicant shall file petition for discretionary review with this Court within 30 days of the

date on which this Court’s mandate issues.



Filed: June 12, 2019
Do not publish